Luke, J.
1. This case is here to review the judgment of the judge of the superior court in dismissing a writ of certiorari upon the ground that it had not been properly served. The court properly dismissed the certiorari. See Bass v. Milledgeville, 121 Ga. 152 (48 S. E. 919), and eases there cited.
2. It being clearly apparent that the bill of exceptions was prosecuted in this court for delay only, the statutory damages of ten per cent. (Civil Code of 1910, § 6213) are awarded to the defendant in error.

Judgment affirmed, with damages.


Broyles, G. J., and Bloodworth, J., concur.

A. S. Johnson, for plaintiff in error.
Frank P. Stochion, Morris Macks, contra.